UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2011 Date of reporting period: March 31, 2011 Item 1. Reports to Stockholders. Alpha Defensive Growth Fund Class I ACDEX Alpha Opportunistic Growth Fund Class I ACOPX SEMI-ANNUAL REPORT March 31, 2011 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/31/11 – 3/31/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the advisory agreements for the Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2011 (Unaudited), Continued Defensive Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/31/11 3/31/11 (1/31/11–3/31/11) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 60 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Opportunistic Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/31/11 3/31/11 (1/31/11–3/31/11) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 60 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at March 31, 2011 (Unaudited) Defensive Growth Fund Opportunistic Growth Fund Percentages represent market value as a percentage of total investments. 4 Alpha Defensive Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value ALTERNATIVE FUNDS – 19.45% Absolute Strategies Fund – Class I $ TFS Market Neutral Fund TOTAL ALTERNATIVE FUNDS (Cost $1,035,000) EQUITY FUNDS – 9.72% Berwyn Income Fund TOTAL EQUITY FUNDS (Cost $521,381) EXCHANGE-TRADED FUNDS – 5.02% SPDR Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $252,864) FIXED INCOME FUNDS – 63.14% DoubleLine Total Return Bond Fund – Class I Driehaus Active Income Fund Eaton Vance Global Macro Absolute Return Fund – Class I Hotchkis and Wiley High Yield Fund – Class I JP Morgan Strategic Income Opportunities Fund – Select Class Payden Emerging Markets Bond Fund Templeton Global Bond Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $3,390,070) MONEY MARKET FUNDS – 2.90% STIT-Liquid Assets Portfolio – Institutional Class, 0.16%+ TOTAL MONEY MARKET FUNDS (Cost $156,207) Total Investments (Cost $5,355,522) – 100.23% Liabilities in Excess of Other Assets – (0.23%) ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 5 Alpha Opportunistic Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value ALTERNATIVE FUNDS – 20.38% Federated Prudent Bear Fund – Class I* $ PIMCO Stockplus TR Short Strategy Fund – Class I Robeco Boston Partners Long/Short Equity Fund – Class I TOTAL ALTERNATIVE FUNDS (Cost $1,121,721) EQUITY FUNDS – 78.73% Cambiar Aggressive Value Fund – Investor Class Fairholme Fund FPA Crescent Fund IVA Worldwide Fund – Class I Nuveen Tradewinds Value Opportunities Fund – Class I Permanent Portfolio PIMCO All Asset Authority Fund – Class I Rivernorth Core Opportunity Fund Royce Premier Fund – Institutional Class The Weitz Funds – Partners III Opportunity Fund* Yacktman Focused Fund TOTAL EQUITY FUNDS (Cost $4,133,624) MONEY MARKET FUNDS – 1.12% STIT-Liquid Assets Portfolio – Institutional Class, 0.16%+ TOTAL MONEY MARKET FUNDS (Cost $60,587) Total Investments (Cost $5,315,932) – 100.23% Liabilities in Excess of Other Assets – (0.23%) ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 6 Alpha Capital Funds STATEMENT OF ASSETS AND LIABILITIES at March 31, 2011 (Unaudited) Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund ASSETS Investments in securities, at value (cost $5,355,522 and $5,315,932, respectively) $ $ Cash 11 — Receivables: Dividends and interest 13 8 Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Payable to Advisor (Note 4) Administration fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Fund accounting fees 62 62 Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income/(loss) ) Accumulated net realized loss on investments — ) Net unrealized appreciation of investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 7 Alpha Capital Funds STATEMENT OF OPERATIONS For the Period January 31, 2011* through March 31, 2011 (Unaudited) Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund INVESTMENT INCOME Income Dividends $ $ Interest 46 42 Total income Expenses Administration fees (Note 4) Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Chief Compliance Officer fee (Note 4) Legal fees Reports to shareholders Custody fees (Note 4) Trustee fees Miscellaneous expense Fund accounting fees (Note 4) 62 62 Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments — ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 8 Alpha Capital Funds STATEMENTS OF CHANGES IN NET ASSETS Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund January 31, 2011* January 31, 2011* through through March 31, 2011 March 31, 2011 (Unaudited) (Unaudited) INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ $ ) Net realized loss on investments — ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — End of period $ $ Includes undistributed net investment income/(loss) of $ $ ) (a)A summary of share transactions is as follows: Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund January 31, 2011* January 31, 2011* through through March 31, 2011 March 31, 2011 (Unaudited) (Unaudited) Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Net increase $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 9 Alpha Capital Funds FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund January 31, 2011* January 31, 2011* through through March 31, 2011 March 31, 2011 (Unaudited) (Unaudited) Net asset value, beginning of period $ $ Income from investment operations: Net investment income/(loss) ) Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ $ Total return %++ %++ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %+ %+ After expense reimbursement %+ %+ Ratio of net investment income/(loss) to average net assets: Before expense reimbursement )%+ )%+ After expense reimbursement %+ )%+ Portfolio turnover rate %++ %++ * Commencement of operations. + Annualized. ++ Not annualized. The accompanying notes are an integral part of these financial statements. 10 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2011 (Unaudited) NOTE 1 – ORGANIZATION The Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund (together, the “Funds”) are each a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The Funds, which are both diversified funds, began operations on January 31, 2011. The investment objective of the Defensive Growth Fund is to achieve capital preservation and the investment objective of the Opportunistic Growth Fund is to achieve long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Funds’ 2011 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Arizona; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. 11 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2011 (Unaudited), Continued The Funds distribute substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. F. Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“FASB ASC”).The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. During the period ended March 31, 2011, the Funds did not hold any derivative instruments. G. Events Subsequent to the Fiscal Period End: In preparing the financial statements as of March 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. 12 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2011 (Unaudited), Continued NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Funds’ investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in other mutual funds are valued at their net asset value per share, determined at the close of the New York Stock Exchange (generally 3:00 p.m. central time) on the valuation date.Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 13 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2011 (Unaudited), Continued Equity securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.When the Funds are unable to receive an NAV from an underlying fund, shares of the underlying fund will be valued at its fair market value as determined in good faith by the Advisor and the Trust’s Valuation Committee.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. If market quotations or information furnished by a pricing service is not readily available or does not accurately reflect fair value for a security held by an underlying fund, or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded, that security may be valued at its fair market value as determined in good faith in accordance with procedures approved by the underlying funds’ Board of Trustees. Short-Term Notes:Short-term notes having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2011: Defensive Growth Fund Level 1 Level 2 Level 3 Total Alternative Funds $ $
